March 11, 2005


Mr. Timothy F. Lee
Ware,  Jackson,  Lee & Chambers, L.L.P.
2929 Allen Parkway, 42nd Floor
Houston, TX 77019

Mr. Stephen Douglas Pritchett
Vinson & Elkins, L.L.P.
1001 Fannin St., Suite 2300
Houston, TX 77002-6760
Mr. Oscar Luis De La Rosa
The De la Rosa Law Firm
6363 Woodway, Suite 910
Houston, TX 77057

RE:   Case Number:  03-0750
      Court of Appeals Number:  14-02-00883-CV
      Trial Court Number:  2000-31260

Style:      ROBINETTA WILKINS
      v.
      THE METHODIST HEALTH CARE SYSTEM

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Brister not sitting)
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |